Citation Nr: 0407944	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-30 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability, to include on a secondary basis.

2.  Entitlement to service connection for a left thumb 
disability, to include on a secondary basis.

3.  Entitlement to an increased rating for residuals of a 
traumatic fracture of the 2nd and 3rd proximal phalanx of the 
left hand, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs






ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  By 
rating action dated in August 2001, the RO denied the 
veteran's claim for service connection for a right arm 
disability as secondary to the service-connected residuals of 
a fracture of the 2nd and 3rd phalanx of the left hand.  The 
Board construes the statement he submitted in March 2002 as a 
notice of disagreement with the August 2001 determination.  

In a rating decision dated in August 2002, the RO denied 
service connection for a right arm disability on a secondary 
basis and for a left thumb disability on a secondary basis.  
In addition, the RO denied the veteran's claim for an 
increased rating for the residuals of a traumatic fracture of 
the 2nd and 3rd phalanx of the left hand.  

A review of the record reflects the fact that in his 
substantive appeal submitted in October 2003, the veteran 
requested a hearing before a Veterans Law Judge of the Board.  
The following month, however, the veteran withdrew his 
request for a Board hearing.  

In March 2004 the Board approved the veteran's request to 
advance his appeal on the docket for immediate appellate 
review.

The issues of service connection for a left thumb disability 
and an increased rating for residuals of a traumatic fracture 
of the 2nd and 3rd proximal phalanx of the left hand are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

FINDINGS OF FACT

1.  Service connection is in effect for residuals of 
traumatic fracture of the 2nd and 3rd proximal phalanx of the 
left hand, evaluated as 20 percent disabling.

2.  A chronic acquired disorder of the right arm was not 
shown in active service or for many years thereafter.

3.  The probative and competent medical evidence of record 
establishes that the veteran does not have a chronic acquired 
right arm disorder which has been linked to active service on 
any basis, nor causally related to a service-connected 
disability.  


CONCLUSION OF LAW

A chronic acquired right arm disorder was not incurred in or 
aggravated by service, nor is one proximately due to, the 
result of, or aggravated by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5103, 103A, 5107 (West 2002); 
38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  


This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his or her representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, a substantially complete application for 
the veteran's claim for service connection for a right arm 
disorder, to include on a secondary basis, was received in 
February 2001.  Thereafter, in a rating decision dated in 
August 2001, the RO denied entitlement to service connection.  
Only after that decision was promulgated did the AOJ, in 
September 2002, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
service connection claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  

Since the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2) (West 2002); see also 
Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) (West 2002) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  




Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 (West 2002) to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2003).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 
VAOPGCPREC 01-04.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

With respect to notice, the September 2002 VA letter to the 
appellant informed him of the evidence necessary to 
substantiate his claim, as well as his and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The appellant was advised in the letter to send the 
information describing any additional evidence or the 
evidence itself by November 16, 2002, and that if the 
information or evidence was not received within that time, VA 
would decide the claim based only on the evidence it had 
received.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The Board observes that a recently enacted law permits VA to 
render a decision prior to the expiration of the time period 
the veteran was given to submit additional evidence.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of post 
service VA and private medical treatment.  The record also 
includes an opinion as to the etiology of any current right 
arm disability.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified any additional pertinent evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  
Accordingly, the Board will adjudicate this claim based on 
the current evidence of record.

Factual Background

The available service medical records disclose no complaints 
or findings referable to the right arm.  The upper 
extremities were evaluated as normal on the separation 
examination in June 1967.

An annual examination for the Reserves was conducted in 
February 1969.  The upper extremities were evaluated as 
abnormal, but the only notation referred to the left thumb.

Private medical records show that the veteran was seen in 
March 1994 and complained of a stiff neck that had had its 
onset five days earlier.  He reported that he woke up with 
this problem.  He denied any injury.  He stated that 
initially he had a tingling sensation in his hands and was 
unable to move his hand freely.  He was seen the following 
month and reported that the pain in his neck had become 
worse.  The veteran was seen by a physical therapist in May 
1994 and it was noted that he had a diagnosis of cervical 
syndrome.  He related that he had weakness of the left upper 
extremity.  He reported that occasionally he had numbness in 
his hands, right more than left.  In May 1997, the veteran 
complained of right elbow pain.  He denied having lifted any 
heavy material lately or having excessive use of the right 
hand.  Following an examination, the assessment was tennis 
elbow.  

VA outpatient treatment records dated from 1999 to 2000 have 
been associated with the claims folder.  In January 2000, the 
veteran reported that he was doing well except for his right 
shoulder.  He had never had a problem with it in the past.  
He did not recall an injury or unusual activity.  Following 
an examination, the pertinent assessment was rotator cuff and 
bicipital tendonitis of the right shoulder.  

VA outpatient treatment records show that the veteran's VA 
physician prepared a note in October 2000.  The examiner 
noted that the veteran had suffered chronic and recurrent 
overuse injuries of the right upper extremity due to his 
inability to use his left hand to perform most functions of 
daily living.  It was noted that he had decreased strength of 
the hand and frequently had muscle cramping.  

The examiner stated that as a result of the fact that he had 
to use his right upper extremity for many activities for 
which he would use his left upper extremity, he had developed 
some significant problems.  He reported that the veteran had 
a chronic, recurring tendonitis of the right elbow and 
significant tendonitis in the right shoulder.  The examiner 
opined that the veteran's injury to his left hand had 
resulted in several acute and recurring overuse injuries to 
the right upper extremity, and that there was no question 
that there was a relationship between his service-connected 
left hand injury and the injuries of his right upper 
extremity.  

A VA examination of the joints was conducted in June 2001.  
The examiner noted that he had reviewed the claims folder.  
The veteran could not recall any injury to his right arm.  He 
also stated that periodically he had right shoulder pain.  
Examination of the right upper extremity was normal.  The 
examiner commented that there was no relationship whatsoever 
between the service-connected left finger injury and the 
right arm complaint.  

The veteran was seen by a private physician in May 2002 for 
follow-up related to neck, right shoulder and right elbow 
problems that had started in 1994.  He stated that he was 
working at that time as an aerospace engineer using his right 
arm frequently, and his work involved lifting and pulling.  
He indicated that he had developed neck strain.  

Reference was made to the veteran's complaints in November 
1997 for right elbow pain.  He asserted that this was similar 
to overuse syndrome that he had because of use of the right 
arm.  It was noted that he had injuries to the left hand and 
the use of that hand was limited.  Following an examination, 
the assessments were history of cervical strain, right 
shoulder bursitis or rotator cuff syndrome and history of 
lateral epicondylitis in the right side.  

The veteran was afforded a VA examination of the joints in 
July 2002.  His in-service injury was described, and the 
examiner related that over the years, he developed a lot of 
pain and discomfort in the left hand.  The veteran also 
complained of problems in his right shoulder and right elbow, 
as well as intermittent numbness of the entire fifth finger 
and the lateral aspect of the fourth finger of his right 
hand.  The pertinent diagnosis was right shoulder impingement 
syndrome.  The examiner commented that these conditions were 
not a residual of service trauma.

The veteran has been granted service connection for residuals 
of fractures of the 2nd and 3rd proximal phalanx of the left 
hand, for which a 30 percent evaluation has been assigned.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. § 3.303(c).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease such as osteoarthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2003).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2003).

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

The veteran asserts that service connection is warranted for 
a right arm disability.  Initially, there is no clinical 
evidence in the service medical records of any findings 
regarding the right arm.  Indeed, the right upper extremity 
was evaluated as normal on the separation examination in June 
1967.  There is no indication of any right upper extremity 
complaints for many years following the veteran's discharge 
from service, nor is there any competent medical evidence 
linking any current disability of the right arm to service.  
The Board points out that private medical records suggest 
that the veteran's neck, right shoulder and right elbow 
problems began in 1994.  No mention was made of any 
disability involving the right upper extremity as having its 
onset in service.  

The veteran's main allegation is that a right arm disability 
is secondary to his service-connected residuals of a fracture 
of the 2nd and 3rd proximal phalanx of the left hand.  In 
addition to his own statements, the evidence supporting this 
claim includes an opinion from a VA physician.  




In this regard, the Board notes that in October 2000, a VA 
examiner concluded that the injury to the veteran's left hand 
had resulted in recurring overuse injuries to the right upper 
extremity.  He added that there was no doubt that there was a 
relationship between the veteran's service-connected left 
hand disability and the injuries to the right upper 
extremity.  

The evidence against the veteran's claim consists of medical 
records and the opinion of another VA physician.  The Board 
acknowledges that the veteran was seen for right elbow pain 
in May 1997, and that it was concluded that he had tennis 
elbow.  Following a VA examination in June 2001, the examiner 
noted that the clinical evaluation of the right upper 
extremity was normal, and stated that there was no 
relationship between the service-connected left finger injury 
and the veteran's right arm complaints.  

The Board acknowledges that the opinion supporting the 
veteran's claim was provided by a VA physician who reportedly 
treats the veteran.  The CAVC has addressed the question of 
the weight to be accorded to medical opinions of the 
claimant's treating physician.  In Guerrieri v. Brown, 4 Vet. 
App. 467 (1993), the CAVC specifically declined to adopt the 
"treating physician" rule.  In Schisler v. Heckler, 787 F.2d. 
76, 81 (2nd Cir. 1986), the United States Court of Appeals 
for the Second Circuit promulgated the rule as follows:

[The] treating source's opinion on the 
subject of medical disability, i.e., 
diagnosis and nature and degree of 
impairment, is (i) binding on the 
factfinder unless contradicted by 
substantial evidence; and (ii) entitled 
to some extra weight, ...although 
resolution of genuine conflicts between 
the opinion of the physician, with its 
extra weight, and any substantial 
evidence to the contrary remains the 
responsibility of the fact-finder.

The rule was adopted for the Social Security system to 
resolve conflicting medical evidence.  However, in refusing 
to invoke the rule for the VA adjudication system, the CAVC 
held that the Board "must articulate the reasons or bases for 
accepting or rejecting the medical opinions of treating 
physicians and psychologists for the weight it ascribes to 
the evidence.  Guerrieri, at 472.  In White v. Prinicipi, No. 
00-7130 (Fed. Cir. March 27, 2001), the United States Court 
of Appeals for the Federal Circuit (CAFC) upheld the 
determination of the Court that failed to adopt the 
"treating physician" rule.  

It is significant to point out that the opinion supporting 
the veteran's claim was not based on a review of the records.  
This factor in and of itself diminishes the probative value 
of that medical opinion.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997 (citing Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992) ("Board's task includes determining the 
credibility of evidence)).  The CAVC has held that it is the 
Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden, 2 Vet. App. 97.  Greater 
weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Thus, the Board places great weight on the opinion expressed 
by the VA physician following the VA examination in June 
2001.  This is appropriate since the opinion was rendered 
based on a review of the claims folder.  This opinion is of 
greater probative value than the veteran's statements made in 
support of his claim or the opinion by the VA physician that 
was not predicated on a review of the record.  Additionally, 
the Board finds that there is no competent medical evidence 
of record to the effect that any right arm disability the 
veteran may have is proximately due to, the result of, or 
aggravated by his service-connected disability of the left 
hand.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board finds, accordingly, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a disability of the right arm, to include on a 
secondary basis.  


ORDER

Entitlement to service connection for a disability of the 
right arm, to include on a secondary basis, is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In March and September 2002 the RO issued VCAA notice letters 
compliant with Quartuccio, supra, to the veteran in 
connection with his claims of entitlement to an increased 
evaluation for his service-connected left hand disability and 
service connection for a left thumb disorder.

The veteran asserts that service connection is warranted for 
a disability of the left thumb, and an increased rating for 
residuals of a fracture of the 2nd and 3rd proximal phalanx of 
the left hand.  The Board notes that VA outpatient treatment 
records show that when he was seen in February 2002, it was 
observed that he had poor motion and use with respect to his 
left thumb.  The examiner added that the veteran had 
ankylosis at the interphalangeal joint of the left thumb.  A 
VA examination in July 2002 revealed that the muscles of the 
thumb were atrophic and there was limitation of motion.  
However, following the most recent VA examination, conducted 
in May 2003, the examiner concluded that the examination of 
the thumb was normal.  In light of the inconsistencies in the 
examinations, the Board believes that additional development 
of the record is necessary.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the VBA AMC for action 
as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any left thumb 
symptomatology since service, and left 
hand symptomatology since the May 2003 VA 
examination.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, the VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).




5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature, 
extent of severity, and etiology of any 
left thumb disorder(s) which may be 
present, and the extent of severity of 
his service-connected residuals of a 
traumatic fracture of the 2nd and 3rd 
proximal phalanx of the left hand.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2003), and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

(1) Does the veteran have any chronic 
acquired disorder(s) of the left thumb 
and if so, is it at least as likely as 
not that any such disorder(s) is due to 
service, or if preexisting service, was 
aggravated thereby?

(2) If not related to service, is it at 
least as likely as not that any left 
thumb disorder(s) is/are causally related 
to the service-connected traumatic 
fracture residuals of the 2nd and 3rd 
proximal phalanx of the left hand?

(3) If no such causal relationship is 
determined to exist, is it at least as 
likely as not that the service-connected 
traumatic fracture residuals of the 2nd 
and 3rd proximal phalanx of the left hand 
aggravate any left thumb disorder(s) 
found on examination?

(4).  If such aggravation is determined 
to exist, the examiner must address the 
following medical issues:

(a) The baseline manifestations which are 
due to the effects of any left thumb 
disorder(s) determined to be present;

(b) The increased manifestations, which, 
in the examiner's opinion, are 
proximately due to the service-connected 
traumatic fracture residuals of the 2nd 
and 3rd proximal phalanx of the left hand 
based on medical considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any left thumb disorder(s) found on 
examination are proximately due to the 
service-connected traumatic fracture 
residuals of the 2nd and 3rd proximal 
phalanx of the left hand.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for a 
chronic acquired left thumb disorder and 
an increased evaluation for traumatic 
fracture residuals of the 2nd and 3rd 
proximal phalanx of the left hand.  In so 
doing, the VBA AMC should document its 
consideration of the application of 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439 (1995) as to the issue of 
entitlement to service connection, and 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59 (2003) as to the claim of 
entitlement to an increased evaluation.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and increased evaluation, and may result in their 
denial.  38 C.F.R. § 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



